            Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 1 of 9



 1    Patrick G. Byrne (Nevada Bar #007636)
      Alex L. Fugazzi (Nevada Bar #9022)
 2    V.R. Bohman (Nevada Bar #13075)
 3    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 4    Las Vegas, Nevada 89169
      Telephone: 702.784.5200
 5    Facsimile: 702.784.5252
      Email: pbyrne@swlaw.com
 6
              afugazzi@swlaw.com
 7            vrbohman@swlaw.com

 8    Additional Counsel on Signature Block

 9    Attorneys for Defendants John J. Hagenbuch, Ray
      R. Irani, Jay L. Johnson, Robert J. Miller, Patricia
10
      Mulroy, Clark T. Randt, Jr., Alvin A. Shoemaker,
11    Matt Maddox, J. Edward Virtue, and D. Boone
      Wayson
12
                                    UNITED STATES DISTRICT COURT
13
                                            DISTRICT OF NEVADA
14
     In re WYNN RESORTS, LIMITED                       )     Case No. 2:18-CV-00293-KJD-CWH
15   DERIVATIVE LITIGATION                             )
                                                       )
16                                                           JOINT STIPULATION AND [PROPOSED]
                                                       )
17   This Document Relates to:                         )     ORDER TO DISMISS ACTION WITH
                                                       )     PREJUDICE
18          ALL MATTERS                                )
                                                       )
19                                                     )
20                                                     )
                                                       )
21                                                     )
                                                       )
22                                                     )
                                                       )
23

24

25

26

27

28


         JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
            Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 2 of 9



 1          WHEREAS, on February 15, 2018, Plaintiff Rickey A. Broussard (“Broussard”) brought an action
 2   derivatively on behalf of Wynn Resorts, Limited in the United States District Court of Nevada styled
 3   Broussard v. Hagenbuch, et al., Case No. 2:18-cv-00293 (the “Broussard Action”);
 4          WHEREAS, on March 9, 2018, City of Dearborn Heights ACT 345 Police & Fire Retirement
 5   Systems (“Dearborn”) brought an action derivatively on behalf of Wynn Resorts, Limited in the United
 6   States District Court of Nevada styled City of Dearborn Heights ACT 345 Police & Fire Retirement System
 7   v. Virtue, et al., Case No. 2:18-cv-00439 (the “Dearborn Action”);
 8          WHEREAS, on March 28, 2018, Broussard and Dearborn agreed—and the Court ordered (ECF
 9   No. 11 in Case No. 2:18-cv-00439-JCM-GWF)—that the interests of justice would be served by
10   consolidation of the Broussard Action and Dearborn Action before this Court, with the Broussard Action
11   to be designated as the lead action (the “Consolidated Action”);
12          WHEREAS, on March 28, 2018, the parties agreed that Dearborn should be appointed as Lead
13   Plaintiff in the Consolidated Action;
14          WHEREAS, on April 27, 2018, Lead Plaintiff Dearborn filed a Verified Consolidated Shareholder
15   Derivative Complaint for Breach of Fiduciary Duty, Corporate Waste, Unjust Enrichment, and Violations
16   of the Federal Securities Laws (the “Consolidated Complaint,” ECF No. 38);
17          WHEREAS, the Consolidated Complaint named as Defendants John J. Hagenbuch, Ray R. Irani,
18   Jay L. Johnson, Robert J. Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin A. Shoemaker, Kimmarie
19   Sinatra, J. Edward Virtue, D. Boone Wayson, Stephen A. Wynn, Matt Maddox, and Wynn Resorts,
20   Limited (together, the “Defendants”);
21          WHEREAS, on February 22, 2018, Thomas P. DiNapoli, Comptroller of the State of New York,
22   as Administrative Head of the New York State and Local Retirement System and Trustee of the New York
23   State Common Retirement Fund (“NYSCRF”) filed a stockholder derivative action in the District Court
24   of Nevada, Clark County (the “State Court”) on behalf of Nominal Defendant Wynn Resorts against the
25   Defendants for breaches of fiduciary duty styled DiNapoli v. Wynn, et al., Case No. A-18-770013-B (the
26   “DiNapoli Action”);
27          WHEREAS, seven other derivative complaints were filed in the State Court, including,
28   (1) Operating Engineers, et al. v. Wynn, et al., Case No. A-18-769630-B (filed Feb. 15, 2018);

                                                        -1-
         JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
            Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 3 of 9



 1   (2) Boynton Beach Mun. Firefighters’ Pension Trust Fund, et al. v. Wynn, et al., Case No. A-18-769673-
 2   B (filed Feb. 15, 2018); (3) Erste-Sparinvest Kapitalanlagegesellschaft m.b.H. v. Wynn, et al., Case No.
 3   A-18-770222-B (filed Feb. 22, 2018); (4) State of Oregon, et al. v. Wynn, et al., Case No. A-18-770578-
 4   B (filed Mar. 6, 2018); (5) Insulators and Asbestos Workers Local No. 14 Pension and Health and Welfare
 5   Funds, v. Wynn, et al., Case No. A-18-771162-B (filed Mar. 15, 2018); (6) C. Jeffrey Rogers v. Wynn, et
 6   al., Case No. A-18-773024-B (filed Apr. 18, 2018, the “Rogers Action”); and (7) Dennis Rosen v. Stephen
 7   A. Wynn, et al., Case No. A-19-795981-B (filed June 3, 2019);
 8          WHEREAS, on March 23, 2018, Thomas P. DiNapoli, Comptroller of the State of New York, as
 9   Administrative Head of the New York State and Local Retirement System and Trustee of the NYSCRF,
10   and New York City Employees’ Retirement System, New York City Police Pension Fund, Police Officers’
11   Variable Supplements Fund, Police Supervisor Officers’ Variable Supplements Fund, New York City Fire
12   Pension Fund, Fire Fighters’ Variable Supplements Fund, Fire Officers’ Variable Supplements Fund,
13   Board of Education Retirement System of The City of New York, Teachers’ Retirement System of The
14   City of New York, and New York City Teachers’ Variable Annuity Program (collectively the “NYC
15   Funds”) filed an Amended Complaint (the “Amended Complaint”) in the DiNapoli Action;
16          WHEREAS, on May 10, 2018, the State Court signed an order consolidating the DiNapoli Action
17   with the other aforementioned State Court derivative suits, excluding the Rogers Action (the “Action”),
18   and made the Amended Complaint the operative complaint;
19          WHEREAS, in the same order, the State Court designated Thomas P. DiNapoli, Comptroller of
20   the State of New York, as Administrative Head of the New York State and Local Retirement System and
21   Trustee of the NYSCRF, and the New York City Pension Funds, collectively, as Lead Plaintiffs (“State
22   Court Lead Plaintiffs”), the law firm of Cohen Milstein Sellers & Toll PLLC as Lead Counsel for the
23   Action, and the law firm of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP as Liaison Counsel
24   (collectively, “State Court Lead Plaintiffs’ Counsel”);
25          WHEREAS, on November 27, 2019, the State Court Lead Plaintiffs and Defendants agreed to,
26   reduced to writing, and fully executed a Settlement and Release of the DiNapoli Action (the “Settlement”)
27   (a true and correct copy of which is attached hereto as Exhibit A);
28          WHEREAS, on December 30, 2019, Defendants John J. Hagenbuch, Ray R. Irani, Jay L. Johnson,

                                                        -2-
         JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
             Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 4 of 9



 1   Robert J. Miller, Patricia Mulroy, Clark T. Randt, Jr., Alvin V. Shoemaker, Matt Maddox, J. Edward
 2   Virtue, and D. Boone Wayson submitted the Notice of Settlement to this Court (ECF No. 91);
 3           WHEREAS, on January 23, 2020, the State Court Lead Plaintiffs moved for final approval of the
 4   proposed Settlement before the State Court;
 5           WHEREAS, on February 11, 2020, the State Court held a final approval hearing, at which it
 6   afforded any interested stockholders the opportunity to be heard regarding the Settlement, thereby
 7   fulfilling the notice requirements of Federal Rule of Civil Procedure 23.1;
 8           WHEREAS, on March 9, 2020, the State Court approved the Settlement and on March 10 the State
 9   Court Lead Plaintiffs filed the Final Judgment and Order of Dismissal in the DiNapoli Action (the
10   “Order”) (a true and correct copy of which is attached hereto as Exhibit B);
11           WHEREAS, the DiNapoli Action and the Consolidated Action state claims against the Defendants
12   based upon the same underlying facts and allegations;
13           WHEREAS, pursuant to the terms of the Order, and in accordance with this Stipulation, all the
14   parties to this action hereby stipulate, subject to the approval of the Court, to an order and judgment
15   dismissing this action, with prejudice, on the grounds that the Consolidated Action is precluded by the
16   terms of the Settlement;
17           NOW THEREFORE, the parties to the Consolidated Action, through their respective counsel,
18   stipulate and agree, subject to approval of the Court, as follows:
19           1.       Pursuant to the parties’ Settlement, this Consolidated Action shall be dismissed with
20   prejudice; and
21           2.       Each party is to bear his, her, or its own costs.
22   ///
23   ///
24   ///
25

26

27

28

                                                            -3-
           JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
          Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 5 of 9



 1   IT IS SO STIPULATED AND AGREED, this 24th day of March, 2020.
 2
     DATED: March 24, 2020                    SNELL & WILMER L.L.P.
 3

 4                                            /s/ V.R. Bohman
                                              Patrick G. Byrne (Nevada Bar #007636)
 5                                            Alex L. Fugazzi (Nevada Bar #9022)
                                              V. R. Bohman (Nevada Bar #13075)
 6                                            SNELL & WILMER L.L.P.
                                              3883 Howard Hughes Parkway, Suite 1100
 7                                            Las Vegas, Nevada 89169
                                              Telephone: 702.784.5200
 8                                            Facsimile: 702.784.5252
                                              Email: afugazzi@swlaw.com
 9                                                    pbyrne@swlaw.com
10                                             Mark Holscher (Pro Hac Vice)
                                               Michael J. Shipley (Pro Hac Vice)
11                                             KIRKLAND & ELLIS LLP
                                               555 S. Flower Street
12                                             Los Angeles, California 90071
                                               Telephone: 213.680.84000
13                                             Facsimile: 213.680.8500
                                               Email: mark.holscher@kirkland.com
14                                                    michael.shipley@kirkland.com
15                                             Matthew Solum (Pro Hac Vice)
                                               KIRKLAND & ELLIS LLP
16                                             601 Lexington Avenue
                                               New York, New York 10022-4611
17                                             Telephone: 212.446.4688
                                               Facsimile: 212.446.4900
18                                             Email: matthew.solum@kirkland.com
19                                             Counsel for Defendants John J. Hagenbuch,
                                               Ray R. Irani, Jay L. Johnson, Robert J.
20                                             Miller, Patricia Mulroy, Clark T. Randt, Jr.,
                                               Alvin A. Shoemaker, Matt Maddox, J. Edward
21                                             Virtue, and D. Boone Wayson
22

23

24

25

26

27

28

                                               -4-
        JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
         Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 6 of 9



 1   DATED: March 24, 2020                THE O’MARA LAW FIRM P.C.
 2
                                          /s/ David C. O’Mara
 3                                        David C. O’Mara (Nevada Bar No. 8599)
                                          THE O’MARA LAW FIRM P.C.
 4                                        311 East Liberty Street
                                          Reno, NV 89501
 5                                        Telephone: 775/323-1321
                                          775/323-4082 (fax)
 6                                        david@omaralaw.com
 7                                        Liaison Counsel
 8                                        Benny C. Goodman III (Pro Hac Vice)
                                          Erik W. Luedeke (Pro Hac Vice)
 9                                        ROBBINS GELLER RUDMAN
                                          & DOWD LLP
10                                        655 West Broadway, Suite 1900
                                          San Diego, CA 92101
11                                        Telephone: (619) 231-1058
                                          Facsimile: (619) 231-7423
12                                        bennyg@rgrdlaw.com
                                          eluedeke@rgrdlaw.com
13
                                          Robert I. Harwood
14                                        Daniella Quitt
                                          HARWOOD FEFFER LLP
15                                        488 Madison Ave.
                                          New York, NY 10022
16                                        Telephone: 212/935-7400
                                          212/753-3630 (fax)
17                                        rharwood@hfesq.com
                                          dquitt@hfesq.com
18
                                          Co-Lead Counsel
19

20

21

22

23

24

25

26

27

28

                                           -5-
       JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
         Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 7 of 9



 1   DATED: March 20, 2020                GARMAN TURNER GORDON LLP
 2
                                          /s/ Erika Pike Turner
 3                                        Erika Pike Turner
                                          Nevada Bar No. 6454
 4                                        Email: eturner@gtg.legal
                                          Dylan T. Ciciliano
 5                                        Nevada Bar No. 12348
                                          Email: dciciliano@gtg.legal
 6                                        7251 Amigo Street, Suite 210
                                          Las Vegas, Nevada 89119
 7                                        Telephone: (725) 777-3000
                                          Facsimile: (725) 777-3112
 8
                                          James N. Kramer (Pro Hac Vice)
 9                                        Email: jkramer@orrick.com
                                          M. Todd Scott (Pro Hac Vice)
10                                        Email: tscott@orrick.com
                                          ORRICK, HERRINGTON & SUTCLIFFE
11                                        LLP
                                          The Orrick Building
12                                        405 Howard Street
                                          San Francisco, CA 94105-2669
13                                        Telephone: (415) 773.5700
                                          Facsimile: (415) 773.5759
14
                                          Counsel for Defendant Kimmarie Sinatra
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -6-
       JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
         Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 8 of 9



 1   DATED: March 24, 2020                 FENNEMORE CRAIG P.C.
 2                                         By: _/s/ Richard Dreitzer________
                                           Richard Dreitzer
 3                                         Director
 4                                         300 South Fourth Street, Suite 1400
                                           Las Vegas, Nevada 89101
 5                                         T: 702.692.8005
                                           F: 702.692.8065
 6

 7                                         Counsel for Nominal Defendant Wynn Resorts, Limited
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -7-
       JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
         Case 2:18-cv-00293-KJD-DJA Document 94 Filed 03/25/20 Page 9 of 9



 1   DATED: March 20, 2020                 CAMPBELL & WILLIAMS
 2                                         By: _/s/ J. Colby Williams_____
                                           J. Colby Williams
 3                                         700 S. Seventh Street
 4
                                           Las Vegas, Nevada 89101
                                           LATHAM & WATKINS LLP
 5                                         Michele D. Johnson
                                           650 Town Center Drive
 6                                         20th Floor, Costa Mesa, California 92626
 7                                         LATHAM & WATKINS LLP
                                           Colleen C. Smith
 8                                         12670 High Bluff Drive
                                           San Diego, California 92130
 9

10                                         Counsel for Defendant Stephen A. Wynn

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -8-
       JOINT STIPULATION AND [PROPOSED] ORDER TO DISMISS ACTION WITH PREJUDICE
